Name: Council Regulation (EEC) No 4227/88 of 19 December 1988 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1989)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 / 28 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4227 / 88 of 19 December 1988 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta ( 1989) the Community as constituted on 31 December 1985 at the rates of duty indicated in the Annex for each product. 2 . For the purposes of applying this Regulation , the rules of origin shall be those in force at the time for the implementation of the Agreement establishing an association between the European Economic Community and Malta . Article 2 Where products benefiting from the arrangements provided for in Article 1 are imported into the Community in such quantities or at such prices that they cause or threaten to cause material injury to Community producers of like or directly competing products , the duties applicable may be partially or totally reimposed on the products concerned . Such measures may be taken also in the event of material injury or threat of material injury limited to one region of the Community . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article . 113 thereof, Having regard to Council Regulation (EEC) No 3033 / 80 of. 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (*), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Annex I to the Agreement establishing an Association between the European Economic Community and Malta ( 2 ), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it would also be appropriate provisionally to adjust or supplement certain of the tariff benefits provided for in the said Annex ; whereas , in respect of products listed in the Annex to this Regulation and originating in Malta , the Community should accordingly suspend the fixed component of the charge applicable to goods covered by Regulation (EEC) No 3033 / 80 and the customs duty applicable to other goods at the levels indicated for each product from 1 January to 31 December 1989 ; Whereas , since a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas this Regulation applies to the Community as constituted on 31 December 1985 , Article 3 1 . In order to implement Article 2 the Commission may adopt a Regulation reimposing customs duties for a given period . 2 . Where a Member State asks the Commission to adopt such a Regulation , the Commission shall reach its decision within a maximum of 10 working days from the day on which it receives the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the measure taken by the Commission to the Council within 10 working days of notification . The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately . It may, acting on a qualified majority , amend or rescind the measure in question . HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 products listed in the Annex and originating in Malta shall be imported into Article 4 This Regulation shall enter into force on the 1 January 1989 . (&gt;) OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJ No L 61 , 14 . 3 . 1971 , p. 3 . No L 371 /2931 . 12 . 88 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th . PANGALOS No L 371 /30 Official Journal of the European Communities 31 . 12 . 88 ANNEX (a Order No CN code Description Rate of duty 16.0001 0203 11 90 Meat of swine , fresh , chilled or frozen free 0203 12 90 I' 0203 19 90 0203 21 90 0203 22 90 0203 29 90 ' 16.0003 Other meat and edible meat offal , fresh , chilled or frozen :  Other : 0208 90 10   Of domestic pigeons 5% 16.0005 0208 10 90 ex 0208 90 30 Of furred game free 16.0007 0208 20 00 Frogs' legs free 16.0009 0208 90 90 Other free 16.0011 0409 00 00 Natural honey 25% 16.0023 ex 0603 90-00 Cut flowers , not further prepared than dried 7% 16.0025 ex 0603 90 00 Cut flowers , dyed , bleached , impregnated or otherwise prepared 15% 16.0027 0706 90 30 Horse-radish (Cochlearia armoracia) 13% 16.0029 ex 0709 90 90 Okra free 16.0031 ex 0710 80 90 Okra 13 % 16.0033 ex 0711 90 70 Okra free 16.0035 ex 0712 90 90 Horse-radish (Cochlearia armoracia). free 16.0037 ex 0712 90 90 Okra 7% 16.0039 0810 20 90 Other berries 5% 0810 30 90 0810 40 90 ex 0810 90 90 16.0041 1519 13 00 Tall oil fatty acids 1 1519 19 00 Other free 1519 20 00 Acid oils from refining J 16.0043 Other prepared or preserved meat , meat offal or blood : 1602 20 10  Goose or duck liver 14% 16.0045 ex 1602 90 31 Game 8% 16.0047 ex 1602 90 31 Rabbit 14% 16.0049 ex 1602 50 90 . Prepared or preserved bovine tongue 17% 16.0051 ex 1602 90 71 Other, of sheep 18% ex 1602 90 79 16.0053 ex 1602 90 71 Other, of goats 16% 31 . 12 . 88 Official Journal of the European Communities No L 371 / 31 Order No CN code Description Rate of duty 16.0055 1602 90 99 Other 16% 16.0057 2003 20 00 Truffles 14% 16.0059 ex 2004 90 99 2005 60 00 "Asparagus 20% 16.0061 ex 2004 90 30 2005 30 00 Sauerkraut 15% 16.0063 ex 2004 90 30 2005 90 30 Capers 12% 16.0065 ex 2004 90 99 ex 2005 90 90 Other Moringa oleifera (drumsticks ) free 16.0067 ex 2009 80 39 Date juice free 16.0069 ex 2009 80 39 Fruit falling within heading Nos 0801 , 0803 , 0804 (except dates and figs ), 0807 20 00 , 0810 4010 , 0810 40 50 , 0810 30 90 , 0810 20 90 , 0810 40 90 , 0810 90 10 , 0810 90 90 8% 16.0071 ex 2009 80 31 Other fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pineapples ), 0807 20 00 , 0810 30 90 , 0810 20 90 , 0810 4010, 0810 40 50 , 0810 40 90,0810 90 10,0810 90 90 ex 2009 90 21 Mixtures of juices of a value not exceeding ECU 30 per 100 kg net weight :  Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pineapples ), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90,0810 90 10,0810 90 90  º 8% + AGR 16.0073 2009 20 99 Grapefruit juice 7% 16.0075 ex 2009 30 31 Citrus fruit juices (excluding lemon juices) containing added sugar 13% 16.0077 ex 2009 30 39 Citrus fruit juices (excluding lemon juices) not containing added sugar 13% 16.0079 ex 2009 80 80 Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 9010, 0810 90 90 8% 16.0081 ex 2009 80 80 Other fruit and vegetable juices , containing added sugar , excluding apricot and peach juices 17% 16.0083 ex 2009 80 95 Other fruit and vegetable juices , not containing added sugar "A ex 2009 80 99 Of fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs ) 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 4010 , 0810 40 50 , 0810 40 90 , 0810 9010, 0810 90 90 8 % 16.0085 ex 2009 80 99 Other , excluding apricot and peach juices 18% 16.0087 ex 2009 90 51 Mixtures of juices of a value exceeding ECU 30 per 100 kg net weight, excluding mixtures containing, either separately or together, over 25 % of grape citrus fruit , pineapple , apple, pear apple , pear, tomato , apricot or peach juice containing added sugar 17% 16.0089 ex 2009 90 59 Other 18% 16.0091 2009 20 91  Grapefruit juice 7% 16.0095 2009 30 91  Juice of any other single citrus fruit :  With an added sugar content exceeding 30 % by weight 14% No L 371 / 32 31 . 12 . 88Official Journal of the European Communities Order No CN code Description Rate of duty 16.0097 2009 30 95  With an added sugar content not exceeding 30 % by weight 14% 16.0099 2009 30 99  Not containing added sugar 15% 16.0101 ex 2009 80 91 Other fruit and vegetable juices with an added sugar content exceeding 30% by weight :  Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs ), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 90 8% + AGR 16.0103 ex 2009 80 91 Other , excluding apricot and peach juices 17% + AGR 16.0105 ex 2009 80 93 Other fruit and vegetable juices with an added sugar content of 30% or less , by ' weight :  Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs ), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 90 8% 16.0107 ex 2009 80 93 Other , excluding apricot and peach juices 17% 16.0109 2009 80 95 Other fruit and vegetable juices , not containing added sugar : 2009 80 99  Of fruit falling within heading Nos 0801 , 0803 , 0804 .(excluding figs ), 0807 20 00 , 0810 20 90 , 0810 30 90 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 90 8% 16.0111 ex 2009 80 99 Other , excluding apricot and peach juices 18% 16.0113 ex 2009 90 91 Mixtures of juices :  Of a value not exceeding ECU 30 per 100 kg net weight, excluding mixtures containing, either separately or together , over 25 % of grape , citrus fruit , pineapple, apple , pear , tomato , apricot or peach juice with an added content exceeding 30 % by weight 17% + AGR 16.0115 ex 2009 90 93 With an added sugar content not exceeding 30% by weight 17% 16.0117 2009 90 99 Not containing added sugar 18% 16.0119 2102 10 31 Yeasts (active or inactive), other single-cell micro-organisms , dead (but not including vaccines of heading No 3002); prepared baking powders 2102 10 39 Bakers' yeast 4% + MOB 16.0123 2301 20 00  Flours , meals and pellets , of fish or of crustaceans , molluscs or other aquatic invertebrates free ( a ) Notwithstanding the rules for interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this Annex , by the application of the CN code . Abbreviations: AGR: Levy MOB: Variable component